DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13, 15-24, and 26 were rejected in the previous office action. Claims 1-13, 15-24, and 26 were amended and new claims 27 and 28 were added. Claims 14 and 25 were canceled. Claims 1-13, 15-24, and 26 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018002837 filed in Japan on 1/11/2018 and JP2018201492 filed in Japan on 10/26/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
35 USC § 112(b) Rejections: 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-12 and 15-21 (pgs. 14-15 of remarks filed 2/18/2022) have been fully considered and they are persuasive. Applicant has amended independent claims 1 and 12 to clarify that the communication circuit is transmitting the delivery notification information to each of the one or more users of the one or more first information terminals, and therefore overcomes the previous 112(b) issues. The previous rejections under 112(b) of claims 1-12 and 15-21 are withdrawn. 
35 USC § 101 Rejection: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-13, 15-24, and 26 (pgs. 15-19 of remarks) have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended are eligible under § 101 because they are not directed to an abstract idea because they recite significant structural elements and amount to an improvement to technology (pgs. 15-17). However, the examiner respectfully disagrees. While the claims recite structural computer components such as a server comprising a hardware processor, a non-transitory memory, and a communication circuit, these are generic computer components that are used to apply the abstract idea (i.e. “apply it” as in MPEP 2106.05(f)) and do not alter the examiner’s previous analysis that the claims recite an abstract idea. Furthermore, applicant argues that because the claims estimate a degree of interest based on the delivery notification information, and can set an appropriate order of delivery without the need for a user to explicitly input a level of urgency, the claims amount to an improvement in the relevant technology. Applicant also cites Core Wireless in support of this argument. However, the examiner respectfully disagrees that the claims recite anything that indicates an improvement to a particular technology. Instead the claims at best improve the relevant business process itself through functions recited as part of the abstract idea in order to better determine an order for the delivery of packages (e.g. an improvement to the business process itself). Additionally, the claims are not directed to an improved user interface as determined in Core Wireless, as there are not any details regarding the structure/design of any user interface in the claims beyond the transmission and display of information to various information terminals. 
Applicant further argues that even if the claims are determined to be directed to an abstract idea, the claims include imitations the integrate the judicial exception into a practical application because the features or elements recited in independent claims 1, 12, 13, 22-24 and 26 improve the functioning of a computer, citing paragraphs 16 and 18 of the specification and also citing BASCOM (pgs. 17-18 of remarks). However, automatically classifying packages for priority in delivery without explicit user input ([0016]) including calculating the degree of interest based on received viewing information regarding a notification ([0018]) does not improve the functioning of any computer itself. Instead, as mentioned above, the computer elements in the claims are not recited or described in the specification to indicate that they are anything other than generic server/computer components. For example, see paragraphs [0062] and [0069] of the specification which describe the server in a manner that indicates it is nothing more than a typical server comprising a processor, memory, networking components, etc. Additionally, the claims do not recite a "technology based solution" that overcomes disadvantages of prior art filtering systems as in BASCOM. Therefore, the examiner maintains that the claims are directed to an abstract idea and do not recite anything that integrates the abstract idea into a practical application under Step 2A Prong Two. 
Applicant further argues that the claims integrates the abstract idea into a practical application because they implement the abstract idea with or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims (pgs. 18-19). Applicant argues that the claims “recite significant structural elements such as a presentation server having a hardware processor, a non-transitory memory, and a communication circuit as well as information terminals, and a network, which are all integral to the claims” – however, the examiner respectfully disagrees because, as mentioned above, there is nothing in the claims or specification that indicates the server and its hardware components (processor, memory, communication circuit) are anything other then generic, off the shelf computer components. Instead the claims recite mere instructions to apply the abstract idea using these generic server components. 
Therefore, the § 101 rejection of claims 1-13, 15-24, and 26 is maintained and updated below in response to the amendments and new claims 27-28. 
35 USC § 103 Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 13 and 24 (pgs. 19-22 of remarks) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to applicant’s amendments (and new claims 27-28). 
Please see the current § 103 rejections of claims 13, 24, and 27-28 below. 

Claim Objections
Claims 19 objected to because of the following informalities:  
Claim 19 recites “The presentation device according to claim 17…” but appears it should recite “The presentation server according to claim 17…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-24, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 2A Prong One:
Independent claims 1 and 22 recite limitations for providing delivery notification information to each of one or more users of information regarding packages, receiving viewing time information indicating viewing times of delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding the packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a difference between a transmission time of the delivery notification information corresponding to the package and the viewing time indicated by the viewing time information. Independent claims 12 and 23 similarly recite limitations for providing delivery notification information for notifying each of one or more users of information regarding corresponding packages, receiving viewing information regarding the delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding one or more packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a viewing ratio of the delivery notification information calculated from the viewing information corresponding to the package. Independent claims 13, 24, 27 and 28 similarly recite limitations for receiving a viewing history of each of the users about information regarding packages, calculating a degree of interest of each of the users in the corresponding package and sets the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of viewing duration of the information regarding the corresponding package calculated from the viewing history corresponding to the package, the information regarding the corresponding package includes when the corresponding package is delivered (claims 13 and 24) or the information regarding the corresponding package includes a position of the corresponding package (claims 27 and 28). Independent claim 26 recites limitations for repeatedly providing notification of an i-th piece of information regarding an i-th package to an i-th user at an i-th transmission time; receiving an i-th piece of viewing time information, which indicates that the i-th piece of information has been viewed at an i-th viewing time; repeating calculation of an i-th degree of interest in the i-th package based on an i-th difference between the i-th viewing time and the i-th transmission time, wherein i = 1 to n, wherein i is a natural number and n is a natural number equal to or larger than 2, wherein a p-th difference corresponding to a p-th package is smaller than a q-th difference corresponding to a q-th package, a p-th degree of interest is larger than a q-th degree of interest, order of delivery indicates that delivery of the p-th package is earlier than delivery of the q-th package, p is a natural number, q is a natural number, wherein 1 is less than or equal to p, q is less than or equal to n, and p is not equal to q; repeating determination of a class to which the i-th package belongs to based on the i-th degree of interest, where i = 1 to n, wherein a first time span corresponding to a class to which the p-th package belongs is shorter than a second time span corresponding to a class to which the q-th package belongs; determining candidate delivery periods for the p-th package, wherein the candidate delivery periods for the p-th package each have the first time span; determining candidate delivery periods for the q-th package. wherein the candidate delivery periods for the q-th package each have the second time span; obtaining a p-th period selected from the candidate delivery periods for the p-th package and a q-th period selected from the candidate delivery periods for the q-th package; if a destination of an r-th package and a destination of the p-th package are in a same building and a class to which the r-th package belongs determined on a basis of an r-th degree of interest corresponds to the first time span, changing the class to which the r-th package belongs from the class corresponding to the first time span to a class corresponding to the second time span, where r is a natural number, 1 is less than or equal to r which is less than or equal to n, r is not equal to p, and r is not equal to q; determining candidate delivery periods for the r-th package, wherein the candidate delivery periods for the r-th package each have the second time span; obtaining an r-th period selected from the candidate delivery periods for the r-th package; and determining order of delivery of first to n-th packages on the basis of the p-th, q-th, and r-th periods. 
These limitations of independent claims 1, 12, 13, 22, 23, 24, and 26-28 above are found to recite an abstract idea under Step 2A Prong One. As per MPEP 2106.04(a)(2)(II), claim limitations which contain concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. a commercial interaction between a delivery service and customers for determining the order in which packages are delivered based on the determined levels of interest of one or more users in their respective packages), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exceptions (i.e. abstract ideas) recited by claims 1, 12, 13, 22-24, and 26-28 are not integrated into a practical application because: The claims recite mere instructions to apply the abstract ideas contained within the respective independent claims using generic computers/computer components (i.e. a presentation device including “a processor” or “a hardware processor,” “a non-transitory memory,” and “a communication circuit” of claims 1, 12, 13, and 26, 27 and 28; and a presentation device comprising a hardware processor, non-transitory memory, and communication circuit of claims 22-24). The claims also recite the use of a computer or other machinery (i.e. the “communication circuit” and the first/second “information terminals” to receive and transmit information and the “non-transitory memory” for storing information) in their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea, which does not integrate an abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and also showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Furthermore, that the claims describe the communication circuit of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything meaningful to the claims but merely links the performance of the abstract idea to a particular technological environment. Therefore, because the claims considered as a whole do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea under the two-prong analysis of Step 2A. 
Step 2B:
Claims 1, 12, 13, 22-24, and 26-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea using generic computers/computer components (i.e. a presentation device including “a processor” or “a hardware processor,” “a non-transitory memory,” and “a communication circuit” of claims 1, 12, 13, and 26, 27 and 28; and a presentation device comprising a hardware processor, non-transitory memory, and communication circuit of claims 22-24), and the use of a computer or other machinery (i.e. the “communication circuit” and the first/second “information terminals” to receive and transmit information and the “non-transitory memory” for storing information) in their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. As mentioned above, mere instructions to apply an abstract idea or merely using computers/computer components in their ordinary capacity do not add significantly more than the abstract idea. That the claims describe the communication circuit of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything significant to the claims but merely links the performance of the abstract idea to a particular technological environment. Furthermore, that the limitations for receiving or transmitting information or obtaining data (e.g. transmitting delivery notification information to the information terminals, and receiving viewing time/viewing history information from the information terminals of claims 1/22, 12/23, 13/24, and 26-28; transmitting delivery order information to the second information terminal of claims 1/22, 12/23, 13/24, and 26-28; and the additional steps for transmitting of the candidate delivery period information to the terminals and receipt of a selected candidate delivery period from the terminals of claim 26) could also be characterized as insignificant extra-solution activity (i.e. mere data gathering needed for the performance of the abstract idea). Such common computer functions as “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” have been recognized by the courts as well-understood, routine, and conventional. See MPEP 2106.04(d)(II) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, independent claims 1, 12, 13, 22, 23, 24, and 26-28 do not recite anything that amounts to significantly more than the abstract idea under the Step 2B analysis and therefore are ineligible under § 101. 
Dependent Claims:
Dependent claims 2-11 and 15-21 do not alter the analysis above and are still directed to an abstract idea without reciting anything that integrates the abstract idea above into a practical application or amounts to significantly more. In particular: Claims 2-11, and 15-21 recite further steps defining the abstract idea (“calculates a higher degree of interest…” of claim 2; “calculates a higher degree of interest…classifies each of the packages…determines candidates for each of delivery period…obtains…a desired delivery period selected by the corresponding user from the candidates for the delivery period, and sets the order of delivery of the packages …” of claim 3; “sets a shorter time span…” of claim 4; “determines the candidates for the delivery period…” of claim 5; steps for classifying the packages of claims 6-7; further describe the information regarding each of the packages used within the abstract idea of claims 8-9; “identifies…a scheduled delivery date or a scheduled delivery time…” of claim 10; detecting a viewing time and further describing the degree of interest of claim 11; sets a package with higher degree of interest higher in the order of delivery of claim 15; “sets order of storage of the locker delivery packages in the package lockers in descending order of the degree of interest” of claim 16; calculates an estimated delivery time… of claim 17; “notifies the first information terminal…” of claim 18; “calculates an estimated delivery time …and corrects…the order of delivery…” of claim 19; “generates nondelivery notification information…” of claim 20; “extracts, from the packages, packages whose destinations are located within a certain range from the current position and sets the order of delivery of the extracted packages on the basis of the corresponding degrees of interest” of claim 21) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the hardware processor”). 
Claim 3 also recites steps where the hardware processor “transmits the candidates for one of the delivery periods to each of the first information terminals” – however, this is nothing more than the use of computers in their ordinary capacity to receive/transmit information. 
Claim 10 further recites additional elements that amount to the use of a computer in its ordinary capacity to store, receive, or transmit data (i.e. “a non-transitory memory, wherein the memory stores a delivery schedule table on which an identifier for uniquely identifying each of the packages and a scheduled delivery date and a scheduled delivery time of the package are associated with each other” and “transmits the identified scheduled delivery date or scheduled delivery time to the first information terminal, and wherein the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time”). The limitations of claim 10 indicating that “the one or more first information terminals are used to view information regarding the corresponding packages” and “the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time” merely link the performance of the abstract idea to a particular technological environment but do not add anything meaningful to the claims that integrates the abstract idea into a practical application or amounts to significantly more. In addition, the courts have identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Electronic recordkeeping” (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) and “Storing and retrieving information in memory” (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) as well-understood, routine, and conventional computer activities as described in MPEP 2106.04(d)(II). 
Claim 16 recites further limitations that generally link the performance of the abstract idea to a particular technological environment (i.e. “wherein the packages include locker delivery packages, which are to be delivered to package lockers”) but do not otherwise add anything meaningful to the claims. Claim 16 also further describes the use of the communication circuit in its ordinary capacity to receive or transmit data (i.e. “the communication circuit receives empty information…” and “the communication circuit transmits storage order information…to the second information terminal”).
Claim 17 further describes the use of the communication circuit in its ordinary capacity to receive or transmit data (i.e. “the communication circuit receives departure information…” and “the communication circuit transmits the estimated delivery time to the first information terminal owned by the premium user”). 
Claim 19 further describes the use of the communication circuit and information terminals in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives positional information indicating a current position of the delivery vehicle and traffic information regarding a delivery area of the delivery vehicle” and “the communication circuit transmits the corrected delivery information to the second information terminal”). 
Claim 20 further describes the use of the communication circuit and information terminal in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives nondelivery information…” and “the communication circuit transmits the nondelivery notification information to the first information terminal owned by the premium user”). 
Claim 21 further describes the use of the communication circuit and the first information terminal in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives positional information indicating a current position of the first information terminal”). However, none of dependent claims 2-11 and 15-21 recite anything that integrates the abstract idea into a practical application or add significantly more than the abstract idea. 
Therefore, claims 1-13, 15-24, and 26-28 are ineligible under § 101.

Novelty/Non-Obviousness
Claims 1-12, 15-23, and 26 are novel and non-obvious for the following reasons: 
The examiner is not aware of any prior art which teaches the limitations of claims 1-12, 15-23, and 26 in their entirety. With respect to independent claims 1, 12, 13, 22, 23, 24, and 26 in particular: 
US 20170061367 A1 to Zhang teaches a system/device (Zhang: ¶ 0064-0065, ¶ 0081, and Figs. 3-4) including a processor (Zhang: Fig. 4 and ¶ 0082) and a communication device (Zhang: Fig. 4 and ¶ 0084), and teaches for determining and setting the order in which deliveries are made to customer addresses based on a priority associated with the deliveries (Zhang: ¶ 0064-0065). US 20170161680 A1 to Hong et al. (Hong) teaches a system for monitoring customer product viewing history (including logs, bookmarks, clicks, etc.) in order to determine a product of interest to the customer (Hong: ¶ 0069-0074). Hong further teaches that the determined product of interest is then shipped to the customer anticipatorily before the product is even purchased (Hong: ¶ 0017, ¶ 0035-0038, ¶ 0082-0096). US 20110258134 A1 to Mendez teaches a system for providing access to specific delivery slots and/or inventory of products to priority customers based on a priority code given to the customers that determines their priority standing in regards to product inventory and delivery time slot availability (Mendez: ¶ 0063-0064, ¶ 0078-0079) and teaches a delivery person device located in the vehicle which is provided with the delivery information (Mendez: ¶ 0025; also see Fig. 1 showing device 165 and vehicle 170). US 20170147976 A1 to Koch et al. (Koch) teaches that delivery agents can be pre-positioned within a certain proximity of potential delivery recipients determined based on their browsing habits or determined interest in products (Koch: ¶ 0058, ¶ 0061), and sending notifications to the delivery recipients offering purchase and delivery of the product (Koch: ¶ 0067, ¶ 0070-0075). US 20160117740 A1 to Linden et al. (Linden) teaches determining a user’s interest level in a product based on the amount of time the user spent looking at the product (Linden: ¶ 0049). US 20160140624 A1 to Fukuda teaches calculating an interest level of a user in content based on the user viewing the content within a predetermined period of time (Fukuda: ¶ 0101-0105). WO2015092860A1 teaches providing notifications to a user when a delivery person is approaching the user and receiving a response from the users (see attached translation of WO2015092860A1). 
However, no combination of the references above teaches or suggests, as a whole, transmitting delivery notification information regarding packages to be delivered to a plurality of users to the terminals of the plurality of users, receiving and monitoring the viewing information of the delivery notification information for each of the terminals of the users, using the viewing information (i.e. a difference between a viewing time and the transmission time, a viewing ratio, or viewing history of the package) to calculate a respective degree of interest for each respective user in the particular package, using the calculated degree of interest for each of the respective users in the particular packages to determine an order of delivery of the plurality of users based on the calculated degrees of interest, and transmitting information indicating the order of delivery of the packages on the basis of the degrees of interest to a second information terminal located in a delivery vehicle that is delivering the packages. At best, the references above would suggest separately determining a user’s interest in a product based on viewing history for a product (see Zhang above), separately determining an order for delivery of packages/orders based on a priority status of certain customers (see Mendez above), and calculating some degree of interest in content based on a user viewing the content within some period of time from receiving it (see Linden/Fukuda above). None of the references above teach anything even remotely related to calculate a user’s interest in a package based on viewing information of any delivery notifications by receiving viewing information/viewing history associated with the delivery notifications from user terminals, let alone determining and transmitting an order in which the packages are to be delivered to a terminal of a delivery vehicle delivering the packages in response to the particular methods of determining the users’ interest in the packages disclosed by the claims. 
Therefore, independent claims 1, 12, 22, 23, and 26 are novel and non-obvious over the prior art. Dependent claims 2-11 and 15-21 are also novel and non-obvious as they depend from independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170061367 A1 to Zhang et al. (Zhang) in view of US 20170161680 A1 to Hong et al. (Hong), further in view of US 20180357591 A1 to Bell et al. (Bell), and even further in view of US 20160117740 A1 to Linden et al. (Linden).

Claim 13: Zhang teaches: 
A presentation server that presents order of delivery of packages to be delivered by a delivery vehicle (Zhang: ¶ 0081 and Fig. 4 showing computer device; Fig. 3 and ¶ 0064-0065 showing determining and providing order of delivery), the presentation server comprising: 
a hardware processor (Zhang: Fig. 4 and ¶ 0082 central processing unit 401);
a non-transitory memory (Zhang: ¶ 0083 and Fig. 4 showing storage device 402); and 
a communication circuit (Zhang: at least Fig. 4 and ¶ 0084 showing communications device 403), 

With respect to the limitation: 
wherein the communication circuit is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered, 
While Zhang teaches a device including a communication device (Zhang: ¶ 0084), Zhang does not explicitly teach the communication circuit in communication with first information terminals of one or more users to which the packages are to be delivered. However, Hong teaches a computer device being in communication with one or more first information terminals owned by one or more users to which packages are to be delivered (Hong: Fig. 3 and ¶ 0035, ¶ 0037, ¶ 0066-0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computer being in communication with a user terminal device as taught by Hong in the system of Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
(…) and a second information terminal, which is an information terminal provided for the delivery vehicle, over a certain network, 
Zhang teaches a second data processing device which may be disposed with the delivery person or “in the delivery party” which is in communication with the first data processing device over a network (Zhang: ¶ 0055-0057; also see Fig. 1B showing in communication over a network). While Zhang clearly suggests the device and be disposed in a delivery vehicle, to the extent that Zhang/Hong do not explicitly disclose this, Bell teaches a second information terminal located in a delivery vehicle and in communication with a server (Bell: Fig. 2 and ¶ 0022, ¶ 0025-0026; ¶ 0015 specifying the carrier delivers using a motor vehicle). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile device located in the delivery vehicle as taught by Bell in the system of Zhang/Hong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With respect to the limitation, Zhang/Hong do not explicitly teach a plurality of information terminals used to view information regarding corresponding packages, however Bell teaches: 
each of the one or more first information terminals is used to view information regarding the corresponding packages (Bell: ¶ 0013, ¶ 0016-0017 showing plurality of client devices nearby are selected to receive offer notifications, and Figs. 5A-5D and ¶ 0028, ¶ 0056-0066 showing examples of the offer notification viewed on a client device)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of client devices receiving and viewing offer notifications as taught by Bell in the delivery system of Zhang/Hong/Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation to “increase the likelihood that one or more of the users of the participant client devices 10-19 will accept an offer for expeditious delivery” (Bell: ¶ 0020). 

With respect to the following limitations, Zhang teaches predicting the priority of a delivery based on a predicted requirement, i.e. interest, of a user in the commodity (Zhang: ¶ 0064-0065), and Bell teaches sending notifications out to customer to determine whether they will accept an expedited delivery (Bell: at least ¶ 0013, ¶ 0016-0017, ¶ 0056-0066 as above) as cited above. However, to the extent that Zhang does not explicitly teach the following, Hong (as modified above), teaches: 
wherein the communication circuit receives a viewing history of each of the one or more users about the information regarding the corresponding package from the corresponding first information terminal (Hong: ¶ 0069-0074 showing the collecting viewing history information for products that the user viewed/clicked a threshold number of times; note as per Bell above a plurality of client devices may be included), 
the viewing history being stored in the non-transitory memory (Hong: ¶ 0071-0074 showing DB 400 used to store product of interest information)
wherein the hardware processor calculates a degree of interest of each of the one or more users in the corresponding package (Hong: ¶ 0069-0074 showing determining a product of interest based on the received viewing information; note as per Bell above a plurality of client devices may be included) and 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a user’s interest in a product of Hong in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019). 
 
With respect to the limitation: 
sets the order of delivery of the packages on a basis of the degrees of interest, 
Zhang teaches that the delivery order, i.e. delivery priority, is set such that “a priority of a very important person (VIP) user or a user with high credibility is high, or priorities may be arranged according to predicted urgency or time of a requirement of the users for these commodities, and priority is given to an urgent requirement” (Zhang: ¶ 0065) but does not explicitly teach setting the delivery on the basis of interest in the product. However, Hong teaches anticipatory shipping of a product based on the degree of interest in the product for the user (Hong: ¶ 0069-0074; ¶ 0082-0087; ¶ 0091-0096). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the anticipatory shipping before the user has purchased the product based on the degree of interest in a product of interest of Hong in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019).

With respect to the limitation, while Hong teaches that the degree of interest is based on a viewing history of the user viewing the product as seen above, Zhang/Hong/Bell do not explicitly teach the following. However, Linden teaches: 
each of which is calculated on the basis of viewing duration of the information regarding the corresponding package calculated from the viewing history corresponding to the package (Linden: ¶ 0049 showing interest level of the user in a product based on the amount of time the user spent looking at the product), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the calculation of the level of interest based on viewing time of the user of Linden in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, with the motivation to more effectively market products to a user by determining the level of interest the user has shown in the product (Linden: ¶ 0027, ¶ 0054). 
	
Zhang, as modified above (such that the second information terminal may be a device located in a delivery vehicle), further teaches: 
the communication circuit transmits delivery order information indicating the order of delivery to the second information terminal (Zhang: ¶ 0132 and Fig. 8 step 804 showing sending information about recipient addresses and the priority order to the logistics transportation computer system, i.e. the second device)

With respect to the following limitation, Zhang/Hong do not explicitly teach the information including when the package, i.e. item, is delivered. However, Bell teaches: 
and the information regarding the corresponding package includes when the corresponding package is delivered (Bell: Fig. 5A and ¶ 0057 showing information regarding the offer, i.e. about the corresponding packages includes when the item will be delivered; also see ¶ 0028 specifying Figs. 5A-F are example screenshots of the directed offer application) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information about the item, i.e. package, including when the package is to be delivered as taught by Bell in the delivery system of Zhang/Hong/Bell/Linden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation to “increase the likelihood that one or more of the users of the participant client devices 10-19 will accept an offer for expeditious delivery” (Bell: ¶ 0020). 

Claim 24: See the rejection of claim 13 above. Zhang further teaches a method (Zhang: ¶ 0009, ¶ 0042-0045). 

Claim 27: Zhang teaches: 
A presentation server that presents order of delivery of packages to be delivered by a delivery vehicle (Zhang: ¶ 0081 and Fig. 4 showing computer device; Fig. 3 and ¶ 0064-0065 showing determining and providing order of delivery), the presentation server comprising: 
a processor (Zhang: Fig. 4 and ¶ 0082 central processing unit 401), the presentation server comprising: 
a hardware processor (Zhang: Fig. 4 and ¶ 0082 central processing unit 401)
a non-transitory memory (Zhang: ¶ 0083 and Fig. 4 showing storage device 402); 
and a communication circuit (Zhang: at least Fig. 4 and ¶ 0084 showing communications device 403), 

With respect to the limitations: 
wherein the communication circuit is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered, 
While Zhang teaches a device including a communication device (Zhang: ¶ 0084), Zhang does not explicitly teach the communication circuit in communication with first information terminals of one or more users to which the packages are to be delivered. However, Hong teaches a computer device being in communication with one or more first information terminals owned by one or more users to which packages are to be delivered (Hong: Fig. 3 and ¶ 0035, ¶ 0037, ¶ 0066-0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computer being in communication with a user terminal device as taught by Hong in the system of Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
(…) and a second information terminal, which is an information terminal provided for the delivery vehicle, over a certain network, 
Zhang teaches a second data processing device which may be disposed with the delivery person or “in the delivery party” which is in communication with the first data processing device over a network (Zhang: ¶ 0055-0057; also see Fig. 1B showing in communication over a network). While Zhang clearly suggests the device and be disposed in a delivery vehicle, to the extent that Zhang/Hong do not explicitly disclose this, Bell teaches a second information terminal located in a delivery vehicle and in communication with a server (Bell: Fig. 2 and ¶ 0022, ¶ 0025-0026; ¶ 0015 specifying the carrier delivers using a motor vehicle). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile device located in the delivery vehicle as taught by Bell in the system of Zhang/Hong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With respect to the limitation, Zhang/Hong do not explicitly teach a plurality of information terminals used to view information regarding corresponding packages, however Bell teaches: 
each of the one or more first information terminals is used to view information regarding the corresponding package (Bell: ¶ 0013, ¶ 0016-0017 showing plurality of client devices nearby are selected to receive offer notifications, and Figs. 5A-5D and ¶ 0028, ¶ 0056-0066 showing examples of the offer notification viewed on a client device)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of client devices receiving and viewing offer notifications as taught by Bell in the delivery system of Zhang/Hong/Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation to “increase the likelihood that one or more of the users of the participant client devices 10-19 will accept an offer for expeditious delivery” (Bell: ¶ 0020). 

With respect to the following limitations, Zhang teaches predicting the priority of a delivery based on a predicted requirement, i.e. interest, of a user in the commodity (Zhang: ¶ 0064-0065), and Bell teaches sending notifications out to customer to determine whether they will accept an expedited delivery (Bell: at least ¶ 0013, ¶ 0016-0017, ¶ 0056-0066 as above) as cited above. However, to the extent that Zhang does not explicitly teach the following, Hong (as modified above), teaches: 
the communication circuit receives a viewing history of each of the users about the information regarding the corresponding package from the corresponding first information terminal (Hong: ¶ 0069-0074 showing the collecting viewing history information for products that the user viewed/clicked a threshold number of times; note as per Bell above a plurality of client devices may be included), 
the viewing history being stored in the non-transitory memory (Hong: ¶ 0071-0074 showing DB 400 used to store product of interest information), 
the hardware processor calculates a degree of interest of each of the users in the corresponding package (Hong: ¶ 0069-0074 showing determining a product of interest based on the received viewing information; note as per Bell above a plurality of client devices may be included), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a user’s interest in a product of Hong in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019). 

With respect to the limitation: 
and sets the order of delivery of the packages on a basis of the degrees of interest
Zhang teaches that the delivery order, i.e. delivery priority, is set such that “a priority of a very important person (VIP) user or a user with high credibility is high, or priorities may be arranged according to predicted urgency or time of a requirement of the users for these commodities, and priority is given to an urgent requirement” (Zhang: ¶ 0065) but does not explicitly teach setting the delivery on the basis of interest in the product. However, Hong teaches anticipatory shipping of a product based on the degree of interest in the product for the user (Hong: ¶ 0069-0074; ¶ 0082-0087; ¶ 0091-0096). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the anticipatory shipping before the user has purchased the product based on the degree of interest in a product of interest of Hong in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019).

With respect to the limitation, while Hong teaches that the degree of interest is based on a viewing history of the user viewing the product as seen above, Zhang/Hong/Bell do not explicitly teach the following. However, Linden teaches: 
each of which is calculated on the basis of viewing duration of the information regarding the corresponding package calculated from the viewing history corresponding to the package (Linden: ¶ 0049 showing interest level of the user in a product based on the amount of time the user spent looking at the product), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the calculation of the level of interest based on viewing time of the user of Linden in the system of Zhang/Hong/Bell with a reasonable expectation of success of arriving at the claimed invention, with the motivation to more effectively market products to a user by determining the level of interest the user has shown in the product (Linden: ¶ 0027, ¶ 0054). 

Zhang, as modified above (such that the second information terminal may be a device located in a delivery vehicle), further teaches: 
the communication circuit transmits delivery order information indicating the order of delivery to the second information terminal (Zhang: ¶ 0132 and Fig. 8 step 804 showing sending information about recipient addresses and the priority order to the logistics transportation computer system, i.e. the second device)

With respect to the following limitation, Zhang/Hong do not explicitly teach, however, Bell teaches: 
and the information regarding the corresponding package includes a position of the corresponding package (Bell: ¶ 0028 showing “the location directed offer logic 130 may provide data to the directed offer application 172, such as offer notifications for the purchase of various items, an estimated time of delivery for the items, the location of a carrier, etc.”, i.e. provide the information as part of the offer to the client device; Fig. 5D and ¶ 0066 showing providing the current location of the carrier, i.e. the location of the item, to the user device; also ¶ 0021 showing “The location directed offer logic 130 may also provide updates of the current location of the carrier 20 to the user of the participant client device 14”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information about the item, i.e. package, including the position of the item, i.e. package, as taught by Bell in the delivery system of Zhang/Hong/Bell/Linden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation to “increase the likelihood that one or more of the users of the participant client devices 10-19 will accept an offer for expeditious delivery” (Bell: ¶ 0020). 

Claim 28: See the rejection of claim 27 above. Zhang further teaches a presentation method (Zhang: ¶ 0009, ¶ 0042-0045).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628